JUSTICE NELSON
specially concurs.
Given the facts of this case, it is appropriate to make a further observation. If nothing else, our decision here should serve as a warning of the pitfalls of the “canned,” “fill in the blanks,” “one size *157fits all” trust instruments that are increasingly being sold to unsuspecting members of the public, particularly senior citizens, by salesmen, many of whom have no professional qualifications whatsoever and some of whom are little better than scam artists.
In this case, the salesman, William W. Thompson, was not licensed to practice law; he had no legal training; and he was, in all probability, unlawfully practicing law in this State in violation of Title 37, Chapter 61 of the Montana Code. He was, quite properly, ridden out of the states of Washington and Idaho on a rail for deceitful, manipulative and unscrupulous conduct. Unfortunately, he got off the train in Montana.
According to the record, over a five-year period, Thompson sold approximately 200 living trusts in Idaho, Washington and Montana. The price of the living trust sold to the Derns was over $2,000. After Thompson sold the Derns their trust, his employer, American Family Living Trust, was dissolved.
The Trustee Instructions, among other things, tout the trust instrument sold to the Derns in the following glowing, folksy terms:
Deciding to avoid probate, the costly process of court supervised administration of your estate, and the long delays and unwanted publicity associated with probate, you have taken an important step not only for you but for your family as well.
Like anything else, an American Family Living Trust can appear to be very complicated. It is not, however.
Just remember, you are managing the assets of your trust. When you transfer your home or other assets to your trust, you control everything. You can even “revoke” your trust anytime, so you never risk your property by creating an American Family Living Trust.
Trustee Instructions, page 2.
While it might sell well, in actuality it is difficult to find one accurate statement in the foregoing. In truth, few areas of the law are more technical, complicated and prone to financial disaster than estate planning and trusts, nor more demanding of the sort of individually tailored advice and assistance that can best be obtained from a competent attorney and tax professional. This case, unfortunately, proves that point.
CHIEF JUSTICE TURNAGE and JUSTICES GRAY, ERDMANN and LEAPHART concur in the foregoing special concurrence.